                            UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                     SOUTHERN DIVISION


G. MATT JOHNSON, and LORA HUBBEL,                               4:18-CV-04108-RAL

                       Plaintiffs,

and                                                     ORDER GRANTING MOTION FOR
                                                            PROTECTIVE ORDER
TERRY LEE LAFLEUR,

                      Intervenor Plaintiff,

        vs.

SHANTEL KREBS, IN HER OFFICIAL
CAPACITY AS SECRETARY OF STATE FOR
THE STATE OF SOUTH DAKOTA,

                       Defendant.



       In late August of 2018, Plaintiffs G. Matt Johnson (Johnson) and Lora Hubbel (Hubbel)

filed a complaint alleging that Defendant Shantel Krebs (Krebs), in her official capacity as the

Secretary of State for the State of South Dakota, had improperly denied them and certain other

nominees of the Constitution Party of South Dakota (CPSD) positions as candidates on the

upcoming ballot in November of 2018, and allegedly had colluded with the Republican Party to

keep CPSD candidates off the ballot through a state court proceeding. Plaintiffs, who are

proceeding pro se, sought preliminary and permanent injunctive relief. Docs. 1, 7.

       Krebs moved to dismiss on September 21, 2018, asserting that this Court lacked

jurisdiction because the issues in the case are moot, the Rooker-Feldman doctrine should apply,

and that issue preclusion barred the relief sought. Docs. 20, 23. Plaintiffs filed a motion for

                                               1
summary judgment that same day, asking this Court to order Krebs to stop the early election

process and include the Constitution Party’s slate of candidates on the ballot. Doc. 21. Plaintiffs

also asked this Court to “recognize the transfer of Party Chairmanship as detailed in the Complaint

and supported by the Exhibits in the Amended Complaint.” Doc. 21 at 3.

          This Court set a motion hearing to occur on September 27, 2018. The day before the

motion hearing, Terry Lee LaFleur (LaFleur) filed a separate complaint naming as defendants

Krebs, Hubbel, Johnson and others to assert that LaFleur, instead of Hubbel, ought to be certified

as the CPSD candidate for Governor of South Dakota and seeking $100 million in damages plus

punitive damages and other relief. LaFleur v. Krebs, 18-CV-4125-RAL, Doc. 1.1 On the morning

of the hearing, LaFleur filed a motion to intervene as a party in this case. Doc. 31.

          Johnson, Hubbel, and LaFleur appeared pro se at the hearing, and Krebs appeared through

counsel. This Court granted LaFleur’s motion to intervene but denied the motion for a preliminary

injunction, finding that the likelihood of Johnson, Hubbel, or LaFleur succeeding on the merits

was remote. Doc. 33.

          In mid-October 2018, Krebs moved to stay any required response to Johnson and Hubbel’s

motion for summary judgment. Doc. 35. This Court denied the motion to stay, noting that this

Court’s order denying the motion for a preliminary injunction “may well have resolved many, if

not all, of the issues in this case.” Doc. 40. This Court invited all parties to advise what remained

of any case or controversy on which this Court should rule. Doc. 40. Johnson and Hubbel filed a

response asking this Court to rule on whether LaFleur was a “false” intervenor, whether a prior

ruling by Judge Piersol would apply to the 2020 election, and who was CPSD chairman. Doc. 41.

LaFleur also responded, asking, among other things, that this Court appoint a special prosecutor



1
    LaFleur has amended his initial complaint twice since then.
                                                  2
to investigate the facts of the case. Doc. 45. LaFleur moved for summary judgment in mid-

November 2015, asking this Court to declare that Mike Gunn is the chairman of the CPSD, that

the CPSD be returned to the position it was in before its “hostile takeover,” and that the CPSD

“automatically” have ballot access in 2022. Docs. 46, 47.

       In late November 2018, Krebs received a request for production of documents and a set of

interrogatories from LaFleur. Doc. 50. Krebs moved for a protective order staying discovery,

arguing that discovery presents an undue burden given her pending motion to dismiss and the

motions for summary judgment by Johnson, Hubbel, and LaFleur. Doc. 49. Johnson and Hubbel

agreed that discovery should be stayed, Doc. 56, but LaFleur objected, Docs. 52, 58.

       Any discovery LaFleur has served on Krebs, Johnson, and Hubbel is premature. Rule

26(d)(1) provides that “[a] party may not seek discovery from any source before the parties have

conferred as required by Rule 26(f), except in a proceeding exempted from initial disclosure under

Rule 26(a)(1)(B), or when authorized by these rules, by stipulation, or by court order.” Fed. R.

Civ. P. 26(d)(1). The parties have not yet met for a Rule 26(f) conference, this case is not exempted

under Rule 26(a)(1)(B), and there is no stipulation or court order allowing LaFleur to conduct early

discovery. Although the Federal Rules of Civil Procedure allow for expedited discovery in certain

circumstances, see Fed. R. Civ. P. 34, the party requesting such discovery must show good cause,

which LaFleur has failed to do, see Strike 3 Holdings, LLC v. Doe, No. 18-cv-0771 (DWF/HB),

2018 WL 2278110, at *2 (D. Minn. May 18, 2018) (explaining that district courts within the Eighth

Circuit generally apply a “good cause” standard to determine whether to allow expedited

discovery).

       Even if LaFleur’s discovery requests were timely, this Court would still grant Krebs’s

request for a protective order. Courts may stay discovery for good cause. Fed. R. Civ. P. 26(c).



                                                 3
Although the filing of a motion to dismiss is not itself good cause for a stay, TE Connectivity

Networks, Inc. v. All Sys. Broadband, Inc., No. 13-1356 ADM/FLN, 2013 WL 4487505, at *2 (D.

Minn. Aug. 20, 2013), courts have “stayed discovery while a motion that would be thoroughly

dispositive of the claims in the Complaint is pending.” Sai v. Dep’t of Homeland Sec., 99 F. Supp.

3d 50, 58 (D.D.C. 2015) (cleaned up). See also, TE Connectivity, 2013 WL 4487505, at *2

(“[W]here a motion to dismiss otherwise seems likely to resolve the entire litigation, a stay of

discovery may be appropriate.”). Krebs’s motion to dismiss will likely dispose of this case in its

entirety. As this Court indicated when ruling on the motion for a preliminary injunction, Johnson,

Hubbell, and LaFleur appear to have little likelihood of success on the merits of their claims. Doc.

33 at 15–18. This Court also wants to hold a hearing on the pending motions and to discuss the

future of this case before any discovery commences. Moreover, this case may be consolidated

with LaFleur’s other case, LaFleur v. Krebs, 18-CV-4125-RAL, in which the defendants have yet

to be served. A stay of discovery is appropriate under these circumstances.

       For the reasons stated above, it is hereby

       ORDERED that Krebs’s Motion for Protective Order, Doc. 49, is granted. Discovery is

stayed until this Court rules on Krebs’s motion to dismiss. It is further

       ORDERED that the parties cooperate with this Court’s judicial assistant to schedule a

hearing.



       DATED this 10th day of January, 2019.

                                              BY THE COURT:



                                              ROBERTO A. LANGE
                                              UNITED STATES DISTRICT JUDGE

                                                 4
